--------------------------------------------------------------------------------

EXHIBIT 10.2 [form8-k.htm]

First Amendment to the
 
Amended and Restated Supplemental Executive Retirement Agreement
Between Martin M. Koffel and URS Corporation
 
Whereas, Martin M. Koffel (the “Employee”) and URS Corporation (the “Company”)
entered into an Amended and Restated Supplemental Executive Retirement Agreement
effective as of December 7, 2006 (the “Agreement”); and


Whereas, the Employee and the Company wish to amend the Agreement to modify
certain provisions in order to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).


Now Therefore, the Agreement is amended effective as of December 10, 2008, as
follows:


A.           Section 3.1 of the Agreement hereby is amended to replace the
phrase “actually commence” with the phrase “are scheduled to commence” as it
appears each time therein.


B.           Section 3.2 of the Agreement hereby is amended in its entirety to
read as follows:


3.2           Non-Grandfathered Amount.  Payment of any Non-Grandfathered Amount
of the Benefit shall be made on the first day of the month following the month
in which Executive’s “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h)) with the Company occurs; provided,
however, that if Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code at the time of such separation, payment of
any Non-Grandfathered Amount of the Benefit shall be made in a lump sum on the
date that is the earlier of (i) six (6) months and one (1) day following the
date of such separation or (ii) Executive’s death.


Notwithstanding the foregoing, Executive may, by written notice to the Company,
elect such later date upon which payment of any Non-Grandfathered Amount of the
Benefit shall commence following termination of his employment or change such
election of a Benefit payment commencement date, provided that (i) such election
or change in election may not be made less than twelve (12) months prior to the
date payment of the Benefit is scheduled to commence, and (ii) the new Benefit
payment commencement date is at least five (5) years following the date payment
of the Benefit otherwise would have commenced.


C.           Section 4.1 of the Agreement hereby is amended to delete the phrase
“or thereafter” as it appears therein and to replace the phrase “actually
commence” with the phrase “are scheduled to commence” as it appears each time
therein.



.
 
i

--------------------------------------------------------------------------------

 

D.           Section 5.2 of the Agreement hereby is amended in its entirety to
read as follows:


5.2           If Executive should die after commencing to receive Benefit
payments in the form of a life annuity with a ten (10) year term certain,
Executive’s Beneficiary shall be entitled to receive a death benefit equal to
the value of the remaining ten (10) year term certain payments.  Such Benefit
will be paid in monthly installments for the remainder of the ten (10) year life
term; provided, however, that if the Beneficiary is Executive’s estate, the
Actuarial Equivalent of the Benefit shall be paid in the form of a single lump
sum.  The foregoing death benefit shall be paid, or commence to be paid, within
thirty (30) days following Executive’s death.


E.           Section 6.1 of the Agreement hereby is amended to replace the
sentence “During Executive’s life, such coverage shall be extended to Executive
and his dependents who qualify as such under the terms of the Company’s health
insurance programs.” as it appears therein with the following sentence:


During Executive’s life, such coverage shall be extended to Executive and his
dependents who qualify as such under the terms of the Company’s active employee
health insurance programs.


F.           Section 6.2 of the Agreement hereby is amended to replace the
sentence “Following the expiration of the extended period of Company-paid health
insurance coverage provided for in Section 6.1 above, Executive shall be
entitled, at his expense but at the Company’s group rates, to continue
participation in the health insurance programs maintained by the Company,
including life, disability and health (including vision, dental and EAP)
insurance programs, as if he were still an employee of the Company, and primary
to any Medicare coverage that might be available.” as it appears therein with
the following sentence:


Following the expiration of the extended period of Company-paid health insurance
coverage provided for in Section 6.1 above, Executive shall be entitled, at his
expense but at the Company’s active employee group rates, to continue
participation in the health insurance programs maintained by the Company,
including life, disability and health (including vision, dental and EAP)
insurance programs, as if he were still an employee of the Company, and primary
to any Medicare coverage that might be available.


Section 6.2 of the Agreement hereby is further amended to add the following
sentence at the end thereof:


The amount of any in-kind benefits provided under Section 6.1 that are not
subject to COBRA and in-kind benefits provided under this Section 6.2 (or
expenses eligible for reimbursement, if applicable) during a calendar year may
not affect the in-kind benefits to be provided (or expenses eligible for
reimbursement, if applicable), in any other calendar year.  The Company shall
reimburse Executive (or his surviving spouse, if applicable) for any expenses
eligible for reimbursement, if applicable, pursuant to Section 6.1 or this
Section 6.2 on or before the end of the calendar year following the calendar
year in which the expense was incurred.



.
 
ii

--------------------------------------------------------------------------------

 

Except as amended as provided above, the Agreement shall remain in full force
and effect.


In Witness Whereof, each of the parties has executed this First Amendment to the
Agreement, as of the day and year first above written.
 
 

  Martin M. Koffel          
 
By:
/s/ Martin M. Koffel                     URS Corporation,     a Delaware
corporation          

 
By:
/s/ H. Thomas Hicks       H. Thomas Hicks       Vice President and Chief
Financial Officer          


 
iii

--------------------------------------------------------------------------------